Sampling Module for
Multiphase flow Meter

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020 and 07/30/2021 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because the limitation “for receiving multiphase fluid from the pipe” should read “for receiving multiphase fluid from the pipeline”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 is dependent on claim 1 and incorporates all the limitations of claim 1. Claim 28 is attempting to claim both an apparatus and method steps of using the apparatus. It has been held that a claim that recites both an apparatus and method steps is ambiguous, thus indefinite under § 112(b), as it does not sufficiently provide competitors with an accurate determination of the ‘metes and bounds’ of the protection involved. The examiner interprets the limitation “a computer programme product for obtaining input parameters for a multiphase flow meter, the computer programme product comprising instructions that when executed will control a sampling module as claimed in claim 1 in order to operate it in accordance with a method for obtaining input parameters for a multiphase flow meter, the method using a sampling module for mounting in a pipeline with the multiphase flow meter and for receiving multiphase fluid from the pipeline… wherein the method comprises” as “a computer programme product for obtaining input parameters for [[a]]the multiphase flow meter, the computer programme product comprising the controller configured to execute instructions that when executed will control [[a]]the sampling module as claimed in claim 1 in order to operate the sampling module the result of executing the configured controller instructions 
Further, it is unclear if certain elements refer to elements previously asserted in claim 1 or different elements. For the purpose of examination, the limitation “a lower valve, an upper valve, and a controller… opening and closing at least one of a lower valve and an upper valve of the sampling module in order to allow fluid flow along a fluid path between a lower end of the separation chamber and the pipeline and/or between an upper end of the separation chamber and the pipeline; thereby obtaining a sample volume of fluid from the multiphase fluid in a separation chamber of the sampling module, the separation chamber having a vertical extent when in use; closing the lower valve and the upper valve; holding the sample volume within the separation chamber to allow the fluid to settle and separate; and measuring fluid properties of the settled fluid in a lower part of the separation chamber using a lower sensor in the lower part of the separation chamber; and measuring fluid properties of the settled fluid in a lower part of the separation chamber using a lower sensor in the lower part of the separation chamber and/or measuring fluid properties of the settled fluid in an upper part of the separation chamber using an upper sensor in the upper part of the separation chamber” is interpreted as “[[a]]the lower valve, [[an]]the upper valve, and [[a]]the controller… opening and closing at least one of [[a]]the lower valve and [[an]]the upper valve of the sampling module in order to allow fluid flow along [[a ]]the fluid path between [[a]]the lower end of the separation chamber and the pipeline and/or between [[an]]the upper end of the separation chamber and the pipeline; thereby obtaining [[a]]the sample volume of fluid from the multiphase fluid in [[a]]the separation chamber of the sampling module, the separation chamber having [[a]]the vertical extent when in use; closing the lower valve and the upper valve; holding the sample volume within the separation chamber to allow the fluid to settle and separate; and measuring fluid properties of the settled fluid in [[a]]the lower part of the separation chamber using [[a]]the lower sensor in the lower part of the separation chamber and/or measuring fluid properties of the settled fluid in [[an]]the upper part of the separation chamber using [[an]]the upper sensor in the upper part of the separation chamber”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8, 16, 18, 19, 21, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”), in view of Theron (US 20150007648; “Theron”).

Regarding claim 1, Jones discloses, in figure 1, a sampling module (A) for mounting in a pipeline (10, 11) with a multiphase flow meter (F) and for receiving multiphase fluid (ABSTRACT, “production fluid”) from the pipeline (10, 11), wherein the sampling module (A) comprises: a separation chamber (21) for receiving and separating a sample volume of fluid (col. 7, lines 1-4, examiner notes Jones’ chamber is capable of separating gas, water and oil fractions of the production fluid) from the multiphase fluid (see previous comment), the separation chamber (21) having a vertical extent when in use (see figure 1); a lower valve (V1) for opening and closing a fluid path between a lower end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (10); an upper valve (V2) for opening and closing a fluid path between an upper end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (11); and a lower sensor (T) for measuring fluid properties (col. 6, lines 4-8, “temperature”) of the fluid (see previous comment) in a lower part (not enumerated, see figure 1) of the separation chamber (21) and/or an upper sensor (P) for measuring fluid properties (col. 6, lines 4-8, “temperature”) of the fluid (see previous comment) of the fluid (see previous comment) in an upper part (not enumerated, see figure 1) of the separation chamber (21), wherein the sample module (A) includes a controller ((62) examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves) for opening and closing the valves (V, V1, V2) in each of the following operations: opening and closing both the lower valve (V1) and the upper valve (V2) together (col. 5, lines 9-22, Jones opens and closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure).
Jones fails to disclose independently opening and closing the flow control valve, upstream valve and downstream valve.
Theron teaches, in figure 1-2, a lower valve (144) for opening and closing a fluid path between a lower end (118) of the separation chamber (110) and the pipeline (140); an upper valve (134) for opening and closing a fluid path between an upper end (116) of the separation chamber (110) and the pipeline (130); and lower (142) and upper (132) sensors; wherein the sample module (200) includes a controller (¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a controller) for opening and closing the valves (134, 144) in each one of the following operations: opening and closing the upper valve (134) whilst the lower valve (144) remains closed (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve); and opening and closing the lower valve (144) while the upper valve (134) remains closed (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme of independently controlling, via automation, each valve operation to selectively open and close fluid lines into Jones’ inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 2, Jones and Theron disclose, in Jones’ figure 1, the pipeline (10) is an oil and gas pipeline (col. 3, lines 58-60, Jones’ pipeline is “a production pipeline through which oil well production fluid produced by a well”) and the multiphase fluid is fluid from an oil and gas installation (ABSTRACT, Jones’ production fluid comprises oil, gas and water fractions).

Regarding claim 3, Jones and Theron, as combined in claim 1, fail to disclose a site location of the sampling module.
However, Theron further teaches, in figures 1-2, the sampling module (100) is a subsea sampling module (ABSTRACT, “the system can be used in a subsea location”) for receiving fluid from a subsea well or pipeline (¶ 0012, “samples from a production flow in subsea... environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme deploying a separation module  in a subsea setting into Jones and Theron’s inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at subsea production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the subsea conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 4, Jones and Theron disclose, in Jones’ figure 1, the sampling module (Jones (A)) is arranged to open both the lower valve (Jones (V1)) and the upper valve (Jones (V2)) so that multiphase fluid (Jones, ABSTRACT, “production fluid”) from the pipeline (Jones (10, 11)) flows through the sampling module (Jones (A)), and to then close both valves (Jones (V1, V2)) to retain a sample volume (col. 5, lines 9-22, Jones opens then closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure) of the multiphase fluid (see previous comment) in the separation chamber (Jones (21)).
Examiner notes that the limitation: “in order to obtain a sample volume of the multiphase fluid as a complete mixture” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 5, Jones and Theron disclose, in Jones’ figure 1 and Theron’s figures 1-2, the sampling module (Theron (200)) is arranged to open the upper valve (Theron (134)) whilst the lower valve (Theron (144)) remains closed, and the sampling module (Theron (200)) is arranged to then close the upper valve (Theron (134)) to retain a sample volume of the heavier parts of the multiphase fluid (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, Theron subsequently closes the upper valve before directing the sample to a container, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve) in the separation chamber (Theron (110)).
Examiner notes that the limitations: “in order to obtain a sample volume of just the heavier phases of the multiphase fluid” and “so that heavier parts of the multiphase fluid, such as liquid parts of the multiphase fluid, enter the sample volume displacing any lighter parts” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 6, Jones and Theron disclose, in Theron’s figures 1-2, the sampling module (Theron (200)) is arranged to open the lower valve (Theron (144)) whilst the upper valve (Theron (134)) remains closed, and the sampling module (Theron (200)) is arranged to then close the lower valve (Theron (144)) to retain a sample volume of the lighter parts of the multiphase fluid (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, Theron subsequently closes the lower valve before directing the sample to a container, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve) in the separation chamber (Theron (110)).
Examiner notes that the limitations: “in order to obtain a sample volume of just the lighter phases of the multiphase fluid” and “so that lighter parts of the multiphase fluid, such as gaseous parts of the multiphase fluid, enter the sample volume displacing any heavier parts” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 7, Jones and Theron disclose, in Jones’ figure 1 and Theron’s figures 1-2, a controller (Jones (62), examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves; Theron, ¶ 0024, valve control is automated to eliminate monitoring by a human) for controlling operation of the sampling module including controlling the sequence and timing of valve opening and closing operations (Theron, ¶ 0024, the examiner construes Theron’s elimination of monitoring by a human coupled with a specific valve sequence for a given process to be evidence Theron’s automation controls are configured to control the sequence and timing of valve operation to achieve each specific sample collection).

Regarding claim 8, Jones and Theron disclose, in Theron’s’ figures 1-2, the controller (Theron, ¶ 0024, valve control is automated to eliminate monitoring by a human) is arranged to allow a time allowed to fill (¶ 0024-0025, Theron’s phase detectors determine when the sample begins to come out of the open valve, which reveals the separation container is full and ready to be transferred) the separation chamber (Theron (110)) before it is sealed (¶ 0024-0025, Theron closes the open valve once the separation container is full) for settling of the sample volume and this time is varied (Theron, see previous comment regarding time allowed, examiner notes a full separation container is not dependent on time but instead a phase sensor measurement therefore time may vary depending on the multiphase fluid fractions) depending on readings from the upper and/or lower sensors (Theron (132, 142)).

Regarding claim 16, Jones and Theron disclose, in Jones’ figure 1, the sampling module (Jones (A)) further includes a temperature sensor (Jones (T)) and a pressure sensor (Jones (P)).

Regarding claim 18, Jones and Theron, as combined in claim 1, fail to disclose a heater or insulation.
However, Theron further teaches, in figure 2, a heater for heating the separation chamber and/or insulation for retaining heat within the separation chamber (¶ 0033, Theron keeps samples close to line pressure and temperature by insulating and/or actively heating the sampling system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme insulating and/or actively heating a sampling system into Jones and Theron’s inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at a desired temperature and pressure. Doing so avoids phase composition changes.

Regarding claim 19, Jones and Theron disclose, in Jones’ figure 1, a multiphase flow meter (Jones (F)) for monitoring fluid flows in a pipeline (Jones (10, 11)); and a sampling module (Jones (A)) as claimed in claim 1.


Regarding claim 21, Jones and Theron disclose, in Jones’ figure 1, the sampling module (Jones (A)) is coupled to the pipeline (Jones (10,11)) in parallel (see Jones’ figure 1)with the multiphase flow meter (Jones (F)).

Regarding claim 22, Jones and Theron disclose, in Jones’ figure 1, the vertical extent (see Jones’ figure 1) of the sampling module (Jones (A)) is in parallel with the vertical extent (see Jones’ figure 1) of the multiphase flow meter (Jones (F)).

Regarding claim 25, Jones discloses, in figure 1, a method (ABSTRACT, “method for analyzing oil well production fluid”) for obtaining input parameters for a multiphase flow meter (F), the method using a sampling module (A) for mounting in a pipeline (10, 11) with the multiphase flow meter (F) and for receiving multiphase fluid (ABSTRACT, “production fluid”) from the pipeline (10, 11), wherein the sample module (A) includes a lower valve (V1), an upper valve (V2), and a controller ((62) examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves) for opening and closing the valves (V, V1, V2) in each one of the following operations: opening and closing both the lower valve (V1) and the upper valve (V2) together (col. 5, lines 9-22, Jones opens and closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure); wherein the method comprises:
opening and closing at least one of a lower valve (V1) and an upper valve (V2) of the sampling module (A) in order to allow fluid flow (ABSTRACT, “production fluid”) along a fluid path between a lower end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (10, 11) and/or between an upper end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (10,11); thereby obtaining a sample volume of fluid (col. 5, lines 14-15, “fluid sample”) from the multiphase fluid (ABSTRACT, “production fluid”) in a separation chamber (21) of the sampling module (A), the separation chamber (21) having a vertical extent (see figure 1) when in use; closing (see previous comment) the lower valve (V1) and the upper valve (V2); holding the sample volume (col. 7, line 1, “sample”) within the separation chamber (21) to allow the fluid to settle and separate (col. 7, lines1-4, examiner notes the sample may be held long enough for fractions to separate); measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the settled fluid (see previous comment about separating fractions) in a lower part (not enumerated, see figure 1) of the separation chamber (21) using a lower sensor (D) in the lower part of the separation chamber (21); and measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the settled fluid (see previous comment) in an upper part (not enumerated, see figure 1) of the separation chamber (21) using an upper sensor (D’) in the upper part of the separation chamber (21).
Jones fails to disclose independently opening and closing the flow control valve, upstream valve and downstream valve.
Theron teaches, in figures 1-2, a sample module (200) includes a lower valve (144), an upper valve (134), and a controller (¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a controller) for opening and closing the valves (134, 144) in each one of the following operations: opening and closing the upper valve (134) whilst the lower valve (144) remains closed (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve); and opening and closing the lower valve (144) while the upper valve (134) remains closed (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme of independently controlling, via automation, each valve operation to selectively open and close fluid lines into Jones’ inline production fluid analysis method to enrich various portions of a multiphase production fluid at production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 28, Jones and Theron discloses, in Jones’ figure 1 and Theron’s figures 1-2, a computer programme product, the computer programme product comprising the controller (Jones (62)) configured to execute instructions that when executed will control (see figure 1, examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves, col. 7 lines 55-66, Jones’ computer including input, control element, output and memory processes sensor data and outputs processed data in a usable form; ¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a controller that automates the selective valve operation) the sampling module (Jones (A)) as claimed in claim 1 in order to operate (see previous comment regarding Jones’ and Theron’s controller) the sampling module (Jones (A)),
wherein the sample module (Jones (A)) includes the lower valve (Jones (V1)), the upper valve (Jones (V2)), and the controller (Jones (62)) for opening and closing the valves (Jones (V, V1, V2)) in each one of the following operations: opening and closing both the lower valve (Jones (V1)) and the upper valve (Jones (V2)) together (col. 5, lines 9-22, Jones opens and closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure); opening and closing the upper valve (Theron (143)) whilst the lower valve (Theron (144)) remains closed (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve); and opening and closing the lower valve (Theron (144)) while the upper valve (Theron (134)) remains closed (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve); wherein the result of executing the configured controller instructions (see previous comment) comprises: opening and closing at least one of the lower valve (Jones (V1)) and the upper valve (Jones (V2)) of the sampling module (Jones (A)) in order to allow fluid flow (Jones, ABSTRACT, “production fluid”) along the fluid path between the lower end (not enumerated, see Jones’ figure 1) of the separation chamber (Jones (21)) and the pipeline (Jones (10, 11)) and/or between the upper end (note enumerated, see Jones’ figure 1) of the separation chamber (Jones (21)) and the pipeline (Jones (10, 11)); thereby obtaining the sample volume of fluid (Jones, col. 5, lines 14-15, “fluid sample”) from the multiphase fluid (Jones, ABSTRACT, “production fluid”) in the separation chamber (Jones (21)) of the sampling module (Jones (A)), the separation chamber (Jones (21)) having the vertical extent (see Jones’ figure 1) when in use; closing (see previous comment) the lower valve (Jones (V1)) and the upper valve (Jones (V2)); holding the sample volume (Jones, col. 7, line 1, “sample”) within the separation chamber (Jones (21)) to allow the fluid to settle and separate (Jones, col. 7, lines1-4, examiner notes the sample may be held long enough for fractions to separate); and measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the settled fluid (see previous comment about separating fractions) in the lower part (not enumerated, see figure 1) of the separation chamber (Jones (21)) using the lower sensor (Jones (D)) in the lower part of the separation chamber (Jones (21)) and/or measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the settled fluid (see previous comment) in the upper part (not enumerated, see Jones’ figure 1) of the separation chamber (Jones (21)) using the upper sensor (Jones (D’)) in the upper part of the separation chamber (Jones (21)).
Examiner notes that the limitation: “for obtaining input parameters for the multiphase flow meter” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”) and Theron (US 20150007648; “Theron”), as combined in claim 1, further in view of Eriksen (US 20120111571; “Eriksen”).

Regarding claim 17, Jones and Theron fail to disclose supplying a hydrate blocker to the separation chamber before it is closed off when not in use.
Eriksen teaches, in figure 1, the sampling module (1) includes a connection (7A) to a source of hydrate blocker (7B) for supplying hydrate blocker to the separation chamber (4C) before it is closed off (5A, 6A) in periods when the sampling module (4C) is not in use (¶ 0044, Eriksen fills the separator with MEG and isolates the separator from production fluid when inactive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eriksen’s scheme of filling a separation chamber with MEG when the chamber is inactive into Jones and Theron’s inline production fluid analysis apparatus to prevent fouling and plugging. Doing so reduces the need to service the equipment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”) and Theron (US 20150007648; “Theron”), as combined in claim 19, further in view of Eriksen (US 20120111571; “Eriksen”).

Regarding claim 20, Jones and Theron fail to disclose adjusting the flow meter based on sampling module measurements.
Eriksen teaches a system for adjustment of the multiphase flow meter (ABSTRACT, Eriksen’s “information from the analysis system may be used to update the calibration set-up of the multiphase flow meter of the well”) based on measurements from the sensors (4E, 4F, 4G) of the sampling module (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eriksen’s scheme of calibrating a multiphase flow meter using data from an analysis system into Jones and Theron’s inline production fluid analysis apparatus to ensure meter accuracy. Doing so decreases downstream processing failures due to over/under production estimates.

Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Jones and Theron to include the controller is arranged to allow for a settling time after both valves are closed in order that the sample volume can separate within the vertical extent of the separation chamber, and the controller is configured to vary the settling time depending on readings from one or both of the upper sensor and/or the lower sensor, in combination with the base claim and any intervening claim. The examiner concludes prior existence of the combination is improbable.

Regarding claim 23, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Jones and Theron to include wherein the sampling module is placed within an insulated volume along with the multiphase flow meter in order that heat from the multiphase flow meter can be transferred to the sampling module, in combination with the base claim and any intervening claim. The examiner concludes prior existence of the combination is improbable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856